Citation Nr: 0027886	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  95-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Stiff man syndrome 
(claimed as leg cramps).

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to April 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1994 and June 1995 rating decisions of 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO).  In the June 1994 rating decision, 
the RO denied an increased evaluation in excess of 10 percent 
for hypertension.  In the June 1995 rating decision, the RO 
denied service connection for Iassac's syndrome (also known 
as Stiff man syndrome and idiopathic myotonia of the legs).  
In December 1998, the Board REMANDED the case for additional 
development.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his hypertension to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The RO denied service connection for leg cramps in July 
1992 and the veteran did not appeal this decision.

2.  Evidence has been presented since the July 1992 RO rating 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Stiff man syndrome is attributable to service.

4.  The veteran's hypertension has been manifested by 
diastolic blood pressure readings predominantly of 100 and 
below; systolic blood pressure readings predominantly of 160 
and below; and requiring the ongoing use of hypertensive 
medication.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision denying service connection 
for leg cramps is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for leg cramps (now diagnosed as Stiff man 
syndrome) is new and material, and the veteran's claim is 
reopened and found to be well grounded.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  Stiff man syndrome was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

A.  Facts

Service medical records show that the veteran, at a May 1988 
annual examination, complained of cramps in his legs.  The 
examiner noted that the veteran had cramps in his legs 
associated with exercise and running.  At his March 1990 
separation examination, evaluation of the lower extremities 
was normal.

During a March 1992 VA examination, the veteran reported a 
history of problems with his legs during service when 
running, and that he currently experienced a considerable 
amount of leg cramping.  The diagnoses included leg cramps, 
etiology unknown.  VA medical records from February to 
September 1993 reflect that the veteran was seen complaining 
of chronic muscle spasms in the calves, lower leg cramping, 
and muscle twitching.  The veteran reported that these 
symptoms began approximately 5 years ago and have continued 
to worsen.  Diagnoses included leg fasciculations and cramps 
and chronic leg muscle spasms.

A January 1994 nerve conduction study of the legs revealed 
abnormal findings in the gastrocnemius muscles suggestive of 
some lower motor neuron disease.  VA medical records reveal 
that the veteran was hospitalized in April 1994 for 
evaluation.  It was noted that he had a 5-year history of 
continuous calf muscle contractions and cramping, aggravated 
by exercise.  The diagnosis was idiopathic myotonia also 
known as continuous muscle fiber activity.  VA medical 
records from August 1994 to February 1995 show continued 
treatments for leg muscle cramping and twitching diagnosed as 
Iassac's syndrome, Stiff man syndrome, and idiopathic 
myotonia.  The records refer to the veteran's 5-year history 
of leg cramping.

At a February 1995 VA examination, it was noted that the 
twitching, tenderness and cramping of the calves of the legs 
began approximately 5 years prior.  The examiner explained 
that the veteran had a neuromuscular condition that is known 
by various diagnoses to include Stiff man syndrome, Iassac's 
syndrome, continuous muscle fiber activity, and idiopathic 
myotonia.

A September 1995 private medical record indicates that the 
veteran was evaluated by a private neurologist, MB, M.D.  The 
physician stated that he reviewed the medical evidence 
provided by the veteran.  Dr. B stated that the veteran 
developed symptoms probably 10+ years ago with stiffness, 
initially beginning in his the calves of his legs.  The 
veteran noted increased stiffness and difficulty in movement 
particularly with sudden movements while he was still in 
service.  The impression was Stiff man syndrome and the 
veteran was recommended to National Institutes of Health 
(NIH) for evaluation.

In an April 1996 letter, REC, M.D., a physician at NIH, 
reported that the veteran was evaluated for diagnosis of 
Stiff man syndrome.  It was noted that the veteran's main 
symptoms were cramps and stiffness and that these symptoms 
initially involved the calves and began during service in 
1988.  During service, the symptoms were intermittent, and 
triggered by various activities, such as running.  However, 
the symptoms have progressively worsened, involve more parts 
of his body, and were present most of the day.  The 
assessment was condition similar to cramp fasciculation 
syndrome with the main differential of stiff man syndrome.  
Dr. C also noted that his symptoms were also similar to 
chronic idiopathic spinal rigidity syndrome.   

VA medical records from June 1996 to March 1997 show 
diagnoses and treatment for Stiff man syndrome.  In a June 
1997 neurological consultation, it was noted that the veteran 
initially presented in 1988 with cramping calves with 
exercise that over time gradually progressed to stiffness and 
cramping all over.  The impression was leg 
cramps/fasciculation since 1988.

In a June 1997 VA examination, a VA examiner noted that the 
veteran's symptoms began in 1988 when he noticed cramping in 
his calves while running and that the symptoms have 
progressed and worsened.  The examiner noted the various 
diagnoses of idiopathic myotonia, Stiff man syndrome, 
Iassac's syndrome, and continuous muscle fiber activity.  
Following review of the veteran's medical history and 
evaluation, the examiner concluded that the veteran's 
diagnosis was Stiff man syndrome with functional limitations.  
In an October 1997 VA examination addendum, the examiner 
noted that the veteran reported that he reported cramps in 
his legs with running and exercise during service in 1988, 
but no diagnosis was provided.  The examiner stated that he 
was unable to locate documentation of this visit during 
service.  The examiner further noted that the veteran first 
sought treatment for leg cramping in March 1993.  The 
impression was Stiff man syndrome, and the examiner opined 
that there was no documentation of reports or treatment for 
symptoms prior to March 1993.

B.  Analysis

The Board notes that the RO had previously denied service 
connection for leg cramps in July 1992 and the veteran did 
not file a substantive appeal at that time.  Subsequently in 
June 1995, it appears that the RO reopened and then denied 
the veteran's claim for service connection for idiopathic 
myotonia, claimed as leg cramps.  

Although prior unappealed decisions of the RO are final, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, the VA may evaluate the claim 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Elkins v. West, 12 Vet. App. 
209 (1999).

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO previously denied service connection on the basis that leg 
cramps were symptoms and not a disorder or disease.  Evidence 
submitted since the July 1992 decision include VA and private 
medical records from 1993 to present showing diagnoses of 
Stiff man syndrome manifested by leg cramping and muscle 
twitching.  

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The Board has been presented with 
competent evidence of a diagnoses of Stiff man syndrome 
manifested by leg cramping attributable to service.  This 
evidence meets the definition of new and material evidence 
and must be considered to fairly decide the claim, thus, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991).   
   
In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

Here, the Board notes that there is medical evidence of leg 
cramping during exercise in service.  Subsequent to service, 
the veteran has been diagnosed with Stiff man syndrome 
manifested by leg cramps.  Additionally, in a September 1995 
medical record, a private physician, MB, M.D., opined that 
the veteran developed symptoms of Stiff man syndrome 10 years 
ago during service.  Thus, as the veteran has presented a 
plausible claim, the claim is found to be well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (en banc); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); see also Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Alternatively, a 
claimant may establish a claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Upon review, the Board finds that the nexus between service 
and the current neuromotor disability, Stiff man syndrome, is 
satisfied by the evidence.  The veteran has continually 
reported to VA and private physicians his history of the 
onset of leg cramping with exercise during service in 1988.  
Additionally, the service medical record contains a May 1998 
annual evaluation showing that the veteran complained of leg 
cramps and that the examiner noted that such leg cramping 
occurred with running and exercise.  Thus, the Board finds 
the veteran's statements as to his complaints of leg cramps 
while in service to be credible.  See Savage.  Additionally, 
the record consists of medical opinions stating that the 
veteran's leg cramps, which began in 1988, were initial 
symptoms of Stiff man syndrome.  Thus, although Stiff man 
syndrome was not diagnosed until after service, there is 
medical opinion providing a nexus between the in-service leg 
cramping and Stiff man syndrome.  Based on the evidence of 
record and resolving doubt in the veteran's favor, the Board 
finds that the preponderance of evidence supports a grant of 
service connection for Stiff man syndrome.   

II.  Increased evaluation

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for hypertension is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertions that his service-connected disability has worsened 
raise a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  All relevant facts on this issue have 
been properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service medical records reveal that during service the 
veteran's blood pressure readings were normal.  However, in a 
December 1990 private medical record, the veteran's blood 
pressure was 138/106 and it was noted that his diastolics had 
been in the 105 to 115 range.  The assessment was 
hypertension.  In July 1992, the RO granted service 
connection for hypertension and assigned a 10 percent 
evaluation.

The veteran submitted a copy of his blood pressure record 
from February to April 1993 show blood pressure readings 
ranging from 112/84 to 168/119.  VA medical records from 
February to August 1993 show blood pressure readings ranging 
from 120/80 to 159/93 with one reported reading of 196/177, 
with diagnoses of uncontrolled hypertension and hypertension.

VA medical records from April to May 1994 show blood pressure 
readings of 142/93 and 137/81.  However, the veteran reported 
home blood pressure readings 
2 days prior of 170/110 and 150/110.  Labile hypertension was 
diagnosed.  A May 1994 VA examination revealed blood pressure 
readings of 178/101, 150/110, and 183/105.  The veteran 
complained of lightheadedness, dizziness, and fatigue.  The 
veteran was on medication for hypertension.  The diagnosis 
was essential hypertension.   

VA medical records from November 1994 to November 1995 show 
multiple readings with systolics ranging from 140 to 160 and 
diastolics ranging from 84 to 108, with only three readings 
of 130/110, 155/115, and 158/110.  The veteran reported home 
readings of 150/110 to 163/122.

VA medical records show that the veteran was seen over a 
period of 3 days in January 1996.  During this time, his 
blood pressure readings ranged from 100/60 to 130/100, with 
one reading of 142/112.  VA medical records from March to 
June 1996 show multiple blood pressure readings ranging from 
132/90 to 152/100, with one reading of 142/110.

VA medical records from January to June 1997 revealed 
multiple blood pressure readings with systolics ranging from 
100 to 181 and diastolic from 86 to 104, with one reading in 
June 1997 of 170/110.  A July 1997 VA examination showed 
blood pressure readings of 169/111, 173/102, and 177/107.  VA 
medical records from August to October 1997 show blood 
pressure readings of 130/90 to 142/92.

A July 1999 VA examination revealed blood pressure readings 
of 166/110 and 160/106.  It was noted that the veteran was on 
several medications for blood pressure and continued to 
complain of dizziness and lightheadedness.  The impression 
was poorly controlled essential hypertension.

Prior to January 12, 1998, the Schedule for Rating 
Disabilities directed that a 10 percent evaluation was to be 
assigned for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure was 
predominantly 100 or more, or continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation required the diastolic pressure to be 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to cardiovascular disabilities including hypertension.  Under 
the amended rating schedule, a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) when the diastolic pressure 
is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation requires the diastolic pressure to be 
predominantly 110 or more or the systolic pressure to be 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999). 

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).   However, in VAOPGCPREC 
3-2000 (2000), the VA General Counsel stated that when there 
is a change in criteria, if it is determined by the Board 
that the amended regulation is more favorable, the new 
criteria may not be applied prior to the effective date of 
the change in the regulation.  

Upon review of the record, the Board observes that the 
evidence of record indicates that the veteran's hypertension 
has been manifested by diastolic blood pressure readings 
ranging from the 80's to the 100's; systolic blood pressure 
readings primarily ranging from the 120's to the 170's; and 
the need for ongoing use of anti-hypertensive medications.  
Although the evidence of record reveals several diastolic 
blood pressure readings 110 and over from the opening of the 
claim in 1994 to present, there were far more diastolic blood 
pressure readings in the 90's to 100's.  
Therefore, the record does not support a finding of diastolic 
blood pressure readings predominantly 110 or more.   There 
were no systolic blood pressure readings over 200.  Thus, the 
Board finds that the veteran's hypertension has been shown to 
be manifested by diastolic blood pressure readings 
predominately 100 and below; systolic blood pressure readings 
predominately 160 and below; and the need for ongoing use of 
anti-hypertensive medications.  In the absence of findings 
establishing diastolic pressure readings predominantly of 110 
or more or systolic pressure readings predominantly of 200 or 
more, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's hypertension.  

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for hypertension is not warranted under 38 
C.F.R. § 4.104, Diagnostic Code 7101 under either version of 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 and 1999) as 
the veteran's diastolic blood pressure readings were not 
predominantly 110 or more before or after the change in the 
regulations.

ORDER

Service connection for Stiff man syndrome is granted.  An 
evaluation in excess of 10 percent for hypertension is 
denied.  


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

 

